Title: Enclosure: Extracts of the Minutes of the United States Circuit Court for New York, 5 April 1792
From: United States Circuit Court Judges for New York
To: Washington, George


At a stated Circuit Court of the United States held for the District of New York at the City of New York on Thursday the fifth day of April One thousand seven hundred and ninety two, at ten of the Clock Ante Meridiem.
Present The Honorable John Jay Esquire Chief Justice of the United States. The Honorable William Cushing Esquire One of the Associate Justices of the Supreme Court of the United States.

The Honorable James Duane Esquire Judge of the District of New York.
The Court proceeded to take into consideration the following Act of the Congress of the United States—Vizt
“An Act to provide for the settlement of the claims of Widows and Orphans barred by the limitations heretofore established, and to regulate the claims to Invalid Pensions.”
(Here follows the Act, verbatim.)
The Court was thereupon unanimously of opinion and agreed
That by the Constitution of the United States the Government thereof is divided into three distinct and independent branches, and that it is the duty of each to abstain from, and to oppose encroachments on either.
That neither the legislative nor the executive branches, can constitutionally assign to the judicial any duties but such as are properly judicial, and to be performed in a judicial manner.
That the duties assigned to the Circuit Courts by this Act, are not of that description, and that the Act itself does not appear to contemplate them as such; inasmuch as it subjects the decisions of these Courts made pursuant to those duties, first to the consideration and suspension of the Secretary of War, and then to the revision of the Legislature; Whereas by the Constitution neither the Secretary at War nor any other executive Officer, nor even the Legislature are authorized to sit as a Court of Errors on the Judicial Acts or opinions of this Court.
As therefore the business assigned to this Court by the Act, is not judicial, nor directed to be performed judicially, the Act can only be considered as appointing Commissioners for the purposes mentioned in it, by Official instead of personal descriptions.
That the Judges of this Court regard themselves as being the Commissioners designated by the Act, and therefore as being at liberty to accept or to decline that Office.
That as the Objects of this Act are exceedingly benevolent, and do real honor to the humanity and justice of Congress; And as the Judges desire to manifest on all proper occasions, and in every proper manner their high respect for the national Legislature, they will execute this Act in the capacity of Commissioners.
That as the legislature have a right to extend the Session of this Court for any term which they might think proper by law to

assign, the term of five days as directed by this act ought to be punctually observed.
That the Judges of this Court will as usual during the Session thereof adjourn the Court from day to day or other short periods, as circumstances may render proper, and that they will regularly between the Adjournments proceed as Commissioners to execute the business of this Act, in the same Court Room or Chamber.

A true extract from the minutesRobt Troup, Clerk

